1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6    JARED SPOTTEDBEAR and JOANN                   Case No. 3:18-cv-00374-MMD-CBC
     SPOTTEDBEAR,
7                                                      ORDER ACCEPTING AND ADOPTING
                                   Plaintiffs,          REPORT AND RECOMMENDATION
8          v.                                              OF MAGISTRATE JUDGE
                                                              CARLA B. CARRY
9    SEAN SHEAHAN, et al.,

10                              Defendants.

11
           Before the Court is the Report and Recommendation of United States Magistrate
12
     Judge Carla B. Carry (ECF No. 8) (“R&R”) relating to Plaintiffs Jared and Joann
13
     Spottedbear’s application to proceed in forma pauperis (ECF No. 1) and pro se
14
     Complaint (ECF No. 1-1). Plaintiffs had until March 8, 2019, to file an objection. (ECF
15
     No. 8.) To date, no objection to the R&R has been filed.
16
           This Court “may accept, reject, or modify, in whole or in part, the findings or
17
     recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
18
     timely objects to a magistrate judge’s report and recommendation, then the court is
19
     required to “make a de novo determination of those portions of the [report and
20
     recommendation] to which objection is made.” Id. Where a party fails to object, however,
21
     the court is not required to conduct “any review at all . . . of any issue that is not the
22
     subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth
23
     Circuit has recognized that a district court is not required to review a magistrate judge’s
24
     report and recommendation where no objections have been filed. See United States v.
25
     Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
26
     employed by the district court when reviewing a report and recommendation to which no
27
     objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.
28
1    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

2    district courts are not required to review “any issue that is not the subject of an

3    objection.”). Thus, if there is no objection to a magistrate judge’s recommendation, then

4    the court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

5    Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

6    which no objection was filed).

7           Nevertheless, this Court finds it appropriate to engage in a de novo review to

8    determine whether to adopt Magistrate Judge Carry’s R&R. Judge Carry recommended

9    granting Plaintiffs’ application to proceed in forma pauperis because Plaintiffs cannot pay

10   the filing fee. (ECF No. 8 at 1.) Judge Carry further recommended dismissing Plaintiffs’

11   claims against the Reno Justice Court and the Second Judicial District based on

12   Eleventh Amendment immunity. (Id. at 4.) Judge Carry recommended dismissing

13   Plaintiffs’ claims under 42 U.S.C. § 1983 against Tinder and Facebook because those

14   Defendants are not government actors. (Id. at 5.) Judge Carry recommended dismissing

15   the remaining claims against the Washoe County Sheriff’s Office, Defendant Sean

16   Sheahan, and Defendant Monique Settwongse without prejudice and with leave to

17   amend because Plaintiffs failed to explain how each Defendant is connected to Plaintiffs’

18   harm. (ECF No. 8 at 5-8.) Upon reviewing the R&R and the proposed Complaint, this

19   Court finds good cause to accept and adopt the Magistrate Judge’s R&R in full.

20          It is therefore ordered, adjudged, and decreed that the Report and

21   Recommendation of Magistrate Judge Carla B. Carry (ECF No. 8) is accepted and

22   adopted in its entirety.

23          It is ordered that Plaintiffs’ application to proceed in form pauperis (ECF No. 1) is

24   granted.

25          It is further ordered that the Clerk detach and file Plaintiffs’ Complaint (ECF No. 1-

26   1).

27   ///

28   ///

                                                  2
1           It is further ordered that the Complaint is dismissed with prejudice as to the

2    following Defendants: the Reno Justice Court, the Second Judicial District, Facebook,

3    and Tinder.

4           It is further ordered that the Complaint is dismissed without prejudice and with

5    leave to amend as to claims against the following Defendants: the Washoe County

6    Sheriff’s Office, Sean Sheahan, and Monique Settwongse.

7           The Clerk of the Court is instructed to send Plaintiffs a copy of the civil rights

8    complaint form.

9           It is further ordered that Plaintiffs may file an amended complaint, no longer than

10   twenty pages, if they believe additional true factual allegations would state a claim,

11   within 30 days from the date of service of this order. Plaintiffs’ failure to file an amended

12   complaint within this prescribed time frame will result in dismissal of this action with

13   prejudice.

14          DATED THIS 13th day of March 2019.

15

16                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                  3
